    Case 19-10013-SMT   Doc 85   Filed 09/29/20 Entered 09/29/20 15:36:18   Desc Main
                                 Document Page 1 of 6
The document below is hereby signed.

Signed: September 29, 2020




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge


                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                )
                                          )
     JEANNIE QUINTEROS                    )     Case No. 19-00195
                                          )     (Chapter 7)
                          Debtor.         )
                                          )
                                          )
     JEANNIE QUINTEROS,                   )
                                          )
                          Plaintiff,      )
                                          )
                v.                        )     Adversary Proceeding No.
                                          )     19-10013
     CAPITAL VENTURES                     )
     INTERNATIONAL LLC, et al.,           )     Not for publication in
                                          )     West’s Bankruptcy Reporter.
                          Defendants.     )

              MEMORANDUM DECISION AND ORDER RE MOTION OF MADISON
             MANAGEMENT SERVICES LLC TO DISMISS AMENDED COMPLAINT

          Madison Management Services LLC has filed a motion to

     dismiss the Amended Complaint filed by the plaintiff, Jeannie

     Quinteros.    Quinteros has not filed an opposition to the motion

     to dismiss.     I agree with Madison’s observations:

          The Amended Complaint remains laborious, repetitive,
          general, and conclusory. Defendant has not been provided
          fair notice with a short plain statement of the claims
          against Defendant, and a showing that Plaintiff is
          entitled to relief against Defendant.
Case 19-10013-SMT   Doc 85   Filed 09/29/20 Entered 09/29/20 15:36:18   Desc Main
                             Document Page 2 of 6


The motion then observes that the fact is, Quinteros has no

grounds to assert a proper claim against Madison:

      The subject loan was boarded with Defendant on December
      15, 2014, and Defendant was merely the servicer of the
      subject loan until September 12, 2017, and then Defendant
      released the loan back to the Lender. The Lender, or
      their counsel, drafted the loan modification at issue,
      and undertook the foreclosure actions. Defendant had no
      involvement with the subject loan other than sending
      statements, collecting the reinstatement, paying the
      taxes due at the time, and forwarding all communications
      to the Lender and their counsel. Defendant is no longer
      servicing the loan.

Although Madison has not moved for summary judgment to establish

this limited role, Quinteros appears to have decided in light of

Madison’s representations to not oppose Madison’s motion to

dismiss.   I will grant Madison’s motion as unopposed.

      In any event, Madison is correct that the Amended Complaint

fails to state a claim upon which relief can be granted.                Like

the original complaint, the Amended Complaint fails to meet the

pleading standards of the Federal Rules of Civil Procedure, made

applicable by the Federal Rules of Bankruptcy Procedure, and

related case law and ought to be dismissed.            I will not repeat

here the recitation of those pleading standards set forth in the

Memorandum Decision and Order re Motions to Dismiss dated October

21, 2019, and entered on October 22, 2019.            Despite being warned

regarding those pleading requirements, Quinteros once again has

fallen woefully short of complying with those requirements.




                                       2
Case 19-10013-SMT   Doc 85   Filed 09/29/20 Entered 09/29/20 15:36:18   Desc Main
                             Document Page 3 of 6


      Quinteros has made conclusory allegations in her Amended

Complaint of wrongdoing by Madison that do not pass muster under

Ashcroft v. Iqbal, 556 U.S. 662, 668 (2009) (“Threadbare recitals

of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”).            She alleges (¶ 18)

that “there has been an illegal, fraudulent and willful

oppressive commencement of foreclosure of Plaintiff/debtor's real

property by . . . Madison . . .;” alleges (¶ 23) that Madison “is

responsible in some manner for the injuries and damages to

Plaintiff so alleged and that such injuries and damages were

proximately caused by” Madison; alleges (¶ 24) that Madison

“engaged in instituting Real Estate Shell Companies Scheme to

Defraud Home owners out of their Homes in the State of Florida;”

alleges (¶ 31) that on January 12, 2015, Madison and other

defendants “falsely represented to the Debtor that they are the

holder of Debtor's Note and Mortgage in due course;” alleges

(¶ 32) that Madison “fraudulently induced the Debtor to execute a

written loan modification agreement with Defendants, Capital

Ventures International, LLC, and Nicholas Lampariello as the

original lenders under Plaintiff/Debtor’s Note and Mortgage;”

alleges (¶ 41) that Madison and other defendants “used corporate

entities to fraudulently exploit Plaintiff and vulnerably homes

owners through making false statements regarding parties

respective duties, obligations, and contractual rights through


                                       3
Case 19-10013-SMT   Doc 85   Filed 09/29/20 Entered 09/29/20 15:36:18   Desc Main
                             Document Page 4 of 6


deceptive loan modification schemes;” alleges (¶ 42) that Madison

and other defendants:

      engage in deceptive business practices with respect to
      mortgage loan servicing, assignments of notes and deeds
      of trust, foreclosure of residential properties and by
      improperly characterizing Plaintiffs accounts as being in
      default or delinquent in furtherance of their Loan
      Modification schemes. Defendants engaged in executing
      and recording false and misleading documents; and acting
      as beneficiaries and trustees without the legal authority
      to do so;

alleges (¶ 43) that Madison and other defendants “represented to

Plaintiff that Defendants are the holder of Plaintiffs Note in

due course and that they have the right to file a judicial

foreclosure on the subject property;” alleges (¶ 45) that Madison

and other defendants “instituted several lawsuits against

Plaintiff/Debtor and each time, Defendants’ lawsuit against

Plaintiff/Debtor was dismissed for inability to produce the

“Original Note” to Plaintiffs real property;” alleges (¶ 54) that

Madison “camouflage as the purported servicer of the fraudulent

modification in furtherance of racketeering schemes;”and alleges

(¶ 59) that she seeks punitive damages against Madison for

“intentional deceit and for the unlawful encumbrance of

Plaintiffs real property.”

      Many of the allegations accuse Madison, in conclusory terms,

of misconduct generally as to mortgagors in Florida, without

alleging that Madison engaged in such misconduct as to Quinteros.

Even when the allegations can be read as alleging fraudulent


                                       4
Case 19-10013-SMT   Doc 85   Filed 09/29/20 Entered 09/29/20 15:36:18   Desc Main
                             Document Page 5 of 6


conduct as to Quinteros, the Amended Complaint fails to provide

the “‘who, what, when, where, and how’ with respect to the

circumstances of the fraud” to sufficiently state a claim under

Fed. R. Civ. P. 9(b). Anderson v. USAA Cas. Ins. Co., 221 F.R.D.

250, 253 (D.D.C. 2004).

      Quinteros has not opposed Madison’s motion, and has failed

to point to any of the claims in the Amended Complaint that

adequately plead a claim upon which relief can be granted against

Madison.   Each of those claims, resting on conclusory

allegations, fails to state a claim upon which relief can be

granted against Madison.

      In any event, in another Memorandum Decision of this date, I

have concluded, for reasons explained at length, that Quinteros

has not stated a claim upon which relief can be granted against

Capital Ventures International, LLC, National Home Investors,

LLC, and Nicholas Lampariello, the entities who pursued

foreclosure against Quinteros’s Property.            The allegations

against Madison, concerning the same conduct alleged against

those defendants, can fare no better.

      For all of these reasons, it is

      ORDERED that Management Services LLC’s motion to dismiss

(Dkt. No. 69) is GRANTED and this adversary proceeding is




                                       5
Case 19-10013-SMT                                                                                    Doc 85                                Filed 09/29/20 Entered 09/29/20 15:36:18   Desc Main
                                                                                                                                           Document Page 6 of 6


dismissed with prejudice as to the claims against Madison

Management Services LLC.

                                                                                                                                                               [Signed and dated above.]

Copies to: Plaintiff (by hand-mailing unless her NEF request has
become effective); recipients of e-notification of orders.




R:\Common\TeelSM\Judge Temp Docs\Quinteros v. National Home Investors - Mem Decsn re Dismissing 1st Amended Complnt as to Madison_v7.wpd
                                                                                                                                                     6
